United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                 January 15, 2007

                                                           Charles R. Fulbruge III
                                                                   Clerk
                            No. 06-50464
                          Summary Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

JESUS JURADO,

                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                        USDC No. 3:06-CR-24
                       --------------------

Before DeMOSS, STEWART, and PRADO, Circuit Judges.

PER CURIAM:*

     Jesus Jurado appeals from the sentence imposed following

revocation of his term of supervised release.   For the first time

on appeal, Jurado contends that the district court abused its

discretion by imposing a condition that prohibits him from

consuming alcohol during his new term of supervised release.

     Jurado’s contention is reviewable only for plain error

because he failed to raise it in the district court.       See United

States v. Magwood, 445 F.3d 826, 828 (5th Cir. 2006).       To

establish plain error, the appellant must show that there is

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 06-50464
                                -2-

error, that it is “clear” or “obvious,” and that it affects both

his substantial rights and the integrity of the proceedings.

United States v. Thompson, 454 F.3d 459, 464 (5th Cir. 2006),

cert. denied, 127 U.S. 602 (2006).

     Jurado has not made such a showing.   Although neither the

violations for which his term of supervised release was revoked

nor his underlying criminal offense involved alcohol, the record

reflects that on at least two prior occasions Jurado has been

arrested or charged with driving under the influence of alcohol,

and Jurado has admitted that he was addicted to marijuana and

methamphetamine.   Given these circumstances, Jurado has not

established that the district court plainly erred in implicitly

concluding that the no-alcohol condition was “reasonably related”

to factors set forth in 18 U.S.C. § 3583(d).    See United States

v. Ferguson, 369 F.3d 847, 852 (5th Cir. 2004). Several sister

circuits have upheld conditions prohibiting the consumption of

alcohol in similar circumstances.    See, e.g, United States v.

Maciel-Vasquez, 458 F.3d 994, 996 (9th Cir. 2006); Untied States

v. McKissic, 428 F.3d 719, 722-24 (7th Cir. 2005), cert. denied,

126 S. Ct. 1590 (2006); United States v. Wesley, 81 F.3d 482, 484

(4th Cir. 1996); United States v. Thurlow, 44 F.3d 46, 47 (1st

Cir. 1995).

     The judgment of the district court is AFFIRMED.